Citation Nr: 0105512	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for herniated 
nucleus pulposus status post anterior cervical discectomy, 
C4-C5, currently evaluated as 60 percent disabling.

2.  Entitlement to an initial evaluation in excess of 
10 percent for right iliac crest autograft.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than eleven years, 
including the period from March 1991 to June 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a temporary total evaluation for 
herniated nucleus pulposus status post anterior cervical 
discectomy, C4-C5, from September 30, 1997, to November 30, 
1997, and continued the 60 percent evaluation thereafter and 
granted service connection for right iliac crest autograft 
and assigned a noncompensable evaluation, effective September 
30, 1997.  

In June 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.  In August 1999, the Hearing 
Officer continued the 60 percent evaluation for herniated 
nucleus pulposus status post anterior cervical discectomy, 
C4-C5, and granted a 10 percent evaluation for the right 
iliac crest autograft, effective September 30, 1997.

In February 2000, the RO did the following: (1) granted an 
increased evaluation to 60 percent for neurogenic bladder, 
effective July 10, 1998; (2) granted service connection for 
anxiety disorder and assigned a 30 percent evaluation, 
effective July 19, 1998; (3) granted a total disability 
rating for compensation purposes on the basis of individual 
unemployability, effective July 10, 1998; (4) denied 
entitlement to special monthly compensation based on the loss 
of a creative organ; (5) denied entitlement to service 
connection for hypertension; and (6) denied entitlement to a 
separate evaluation for a tender and painful surgical scar on 
the cervical spine.  The Board notes that the RO denied 
service connection for hypertension and for a separate 
evaluation for the scar on the veteran's cervical spine 
because the claims were not well grounded.  The Board refers 
such claims to the RO for readjudication under the Veterans 
Claims Assistance Act of 2000.

As to the other claims adjudicated in the February 2000 
rating decision, the veteran did not appeal any portion of 
that decision and thus those claims are not part of the 
current appellate review.

Finally, the Board notes that following the Hearing Officer's 
grant of the 10 percent evaluation for the right iliac crest 
autograft, he stated it was a complete grant of benefits.  As 
the veteran has not stated that he is satisfied with the 
grant of the 10 percent evaluation, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board 
has adjudicated the claim in this decision.


FINDINGS OF FACT

1.  Herniated nucleus pulposus status post anterior cervical 
discectomy, C4-C5, is manifested by no more than pronounced 
intervertebral disc syndrome.

2.  Right iliac crest autograft is manifested by a tender and 
painful scar, but no limitation of function of the area, nor 
is there evidence that ulceration is present or that the scar 
is poorly nourished.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for herniated nucleus pulposus status post anterior cervical 
discectomy, C4-C5, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 
(2000).

2.  The criteria for an initial evaluation in excess of 
10 percent for right iliac crest autograft have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for myelopathy, postoperative herniated 
nucleus pulposus with cervical stenosis was granted by means 
of a February 1994 rating decision and assigned a 60 percent 
evaluation, effective June 26, 1993.

In November 1996, the RO proposed to reduce the veteran's 
disability evaluation for the service-connected myelopathy, 
postoperative herniated nucleus pulposus with cervical 
stenosis from 60 percent to 40 percent, stating that it had 
determined that the veteran's disability had improved.  The 
veteran was notified of this proposed action by a letter 
dated the following month.  In March 1997, the RO reduced the 
veteran's disability evaluation from 60 percent to 
40 percent, effective June 1, 1997.  The veteran appealed 
that determination, and the 60 percent evaluation was 
restored in an October 1997 rating decision, effective June 
26, 1993.

A June 1997 fee basis examination report shows the veteran 
was seen with complaint of bilateral upper extremity 
weakness.  He stated his hands would go numb when he would 
lie in a supine position.  The examiner noted that the 
veteran's cervical magnetic resonance imaging (MRI) showed 
some cervical spinal stenosis at C4-C5.  Physical examination 
revealed diffuse give-away weakness of the upper extremities, 
especially on the left, with the most weakness seen in the 
iliopsoas muscles.  There was a bilateral Tinel's sign at 
both wrists.  Strength was 5/5 in the proximal and distal 
upper extremity muscle groups.  The examiner stated although 
there was evidence of symptom magnification, there was 
objective evidence of myelopathy.  Additionally, he stated 
that the positive Tinel's sign at both wrists could be 
indicative of carpal tunnel syndrome or cervical 
radiculopathy.

A September 1997 MRI of the thoracic spine showed fusion at 
the C5-C6 disc space.  The examiner noted that the scan of 
the cervical spine was limited.

In September 1997, the veteran underwent an anterior cervical 
discectomy at C4-C5 and a right iliac crest bone graft at a 
VA facility.  A November 1997 VA outpatient treatment report 
shows the veteran was undergoing physical therapy and 
learning isometric exercises for his cervical spine, to 
include his upper extremities.  In December 1997, his range 
of motion of the cervical spine revealed 27 degrees of 
flexion, 25 degrees of extension, 20 degrees of lateral 
bending, bilaterally, 20 degrees of rotation to the left, and 
23 degrees of rotation to the right.  

In the May 1998 rating decision on appeal, the RO granted a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30, effective from September 30, 1997, to November 30, 
1997, and continued the 60 percent evaluation thereafter.  
The RO reclassified the service-connected disability as 
herniated nucleus pulposus status post anterior cervical 
discectomy, C4-C5.

A July 1998 VA outpatient treatment report shows the veteran 
complained of numbness and a tingling sensation in the distal 
upper extremities and lower extremities, which he stated had 
not improved since surgery.  Physical examination revealed 
5/5 motor strength in the bilateral upper and lower 
extremities.  The examiner stated there were no deficits as 
to sensation.  The assessment was cervical disc degeneration 
status post C4-C5 discectomy and C5-C6 discectomy and fusion 
with worsening symptoms.

A November 1998 MRI of the cervical spine showed 
postoperative changes of the mid cervical spine.  There was 
no evidence of significant spondylosis or disc protrusion and 
very minimal central spondylosis at C6-C7 without mass effect 
upon the thecal sac.

In a May 1999 letter, the acting Chief of the VA Medical 
Administration Service stated that the veteran was being 
treated for status post anterior cervical microdiscectomy of 
C5-C6 with radiculopathy and upper motor neuron myoplasty 
with neurogenic bladder.  She stated that due to "this 
condition," the veteran was unable to work and that the 
duration of the inability to work was indefinite.

In June 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran's representative 
asserted that the veteran's neurological symptoms related to 
his service-connected disability had not been taken into 
account in evaluating the severity of the disability.  She 
stated the veteran's condition made him unable to work.

The veteran testified he experienced numbness, tightness, 
pain, and spasms in his neck constantly.  He stated that the 
difficulties he had with his cervical spine made that area 
weak.  The veteran stated he was very stressed because of all 
of his medical problems.  He noted he had difficulty sleeping 
because his body "always disturb[ed]" him.  The veteran 
testified he had problems walking and that his feet would 
drag.  As to his scar, the veteran stated he had constant 
pain and tenderness in the area of the scar.

A June 1999 VA outpatient treatment report shows the veteran 
reported he was driving when he felt numbness over his head 
and down his arms.  He stated the episode lasted four to five 
minutes and resolved spontaneously.  Physical examination 
revealed that sensation was intact.  Deep tendon reflexes 
were 2/5 at all levels with the left equal to the right.  
Hand grip was 4/5 on the right hand and 5/5 on the left hand.

A June 1999 fee basis examination report shows the veteran 
complained that since his most recent surgery, his symptoms 
had not improved.  He reported bilateral weakness, jerking in 
the leg, discomfort, and tiredness in the shoulders.  He 
reported neck pain as well.  The veteran also reported pain 
associated with a previous bone graft procedure.  The 
examiner stated the veteran reported flare-ups, which were 
precipitated by walking, movement of his body, or any 
activity.  He noted the veteran stated that the symptoms 
would improve with rest.  The veteran rated his pain at a 5 
on a scale from one to 10.  He reported pain, weakness, 
fatigue, and functional loss.

Physical examination revealed some slight atrophy of the left 
lower extremity when compared to the right.  Strength testing 
revealed breakaway weakness of the left iliopsoas.  The 
examiner stated that all other muscles tested showed 5/5 
strength.  Reflexes were brisk in the upper and lower 
extremities.  The left triceps reflex was noted to be "very 
brisk."  The examiner noted that although the veteran stated 
there was a difference in temperature and pinprick sensation 
on the right and left sides, the veteran was unable to state 
that either side was colder or more sharp when tested.  He 
stated there was evidence of spinal cord disease; 
specifically cervical myelopathy, although he stated that the 
level of myelopathy could not be stated with certainty, but 
that it appeared to be in the lower cervical area.  The 
examiner stated there was no neuritis or neuralgia and only 
mild paresis of the left side.  He stated the muscle wasting 
represented a direct affect of nerve damage rather than 
disuse.  The examiner noted that electromyography and nerve 
conduction velocity studies performed in September 1997 were 
normal in both upper extremities.  The examiner entered 
diagnoses of status post cervical laminectomy with residual 
evidence of myelopathy and history of tenderness at the iliac 
crest donor site.  The examiner opined that the veteran would 
be expected to be employable in some type of occupation, but 
that it was doubtful that he could perform one of the 
occupations that required heavy lifting.  Instead, the 
examiner stated the veteran would be able to perform a 
clerical or desk job.

A June 1999 VA examination report shows the examiner stated 
the veteran had a three-inch scar in the right lower quadrant 
of the abdomen secondary to the iliac crest bone graft.  The 
examiner stated it was "painful on palpation," but noted 
that it was well healed and erythematous with regard to the 
surrounding skin without significant elevation or depression.  
The pertinent diagnosis was surgical scar of the right iliac 
crest, donor site.

A cervical spine series taken in June 1999 revealed fusion at 
C4-C6 and a suggestion of spinal stenosis.

A July 1999 VA neurological examination report shows the 
veteran reported constant neck pain and constant weakness and 
fatigue in his entire body.  The veteran stated that the neck 
pain radiated down from his neck to his arms with numbness 
and tingling in both hands.  Range of motion of the cervical 
spine revealed 15 degrees of active flexion and 18 degrees of 
passive flexion; 12 degrees of active extension and 
13 degrees of passive extension; 10 degrees of active and 
passive left and right lateral bending; 25 degrees of active 
right rotation and 30 degrees of passive right rotation; and 
10 degrees of active left rotation, and 14 degrees of passive 
left rotation.

The examiner stated there was no fatigue, weakness, or lack 
of endurance with range of motion.  No spasm or weakness was 
noted.  The examiner stated there was diffuse paracervical 
tenderness, but noted there was no torticollis or other 
deformity.  He stated the musculature showed no spasm or 
atrophy.  The examiner stated the veteran had two healed 
anterior cervical discectomy scars.  Comprehensive motor 
examination of the upper extremities revealed the shoulder 
abductors, flexors and extensors; the wrist flexors and 
extensors; the forearm supinators and pronators; and the 
finger extensors, flexors, and intrinsic muscles showed 5+/5+ 
motor power bilaterally.  Sensory examination revealed the 
biceps, triceps, and the brachioradialis were 2+ and 
symmetrical.  The upper extremity measurements on the left 
were smaller or equal to those on the right.  Examination of 
the lower extremities revealed 5+/5+ motor power bilaterally.  
Comprehensive sensory examination of the lower extremities 
revealed a normal dermatomal pattern to pinprick and deep 
touch.  The examiner entered diagnoses of status post two 
anterior cervical discectomies and fusions and signs of 
ongoing cervical myelopathy.

II.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.

As to the veteran's claim for an evaluation in excess of 
10 percent for right iliac crest autograft, he is contesting 
the disability evaluation that was assigned at the time 
service connection was granted for such.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection has been made in a prior rating 
decision that has become final.  The United States Court of 
Appeals for Veterans Claim (the Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran's service-connected right iliac crest autograft 
is evaluated as a scar.  Under Diagnostic Code 7803, a scar 
which is superficial, poorly nourished, with repeated 
ulceration will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2000).  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).  Under Diagnostic Code 7805, a 
scar will be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  VA has made efforts to obtain the evidence 
that the veteran has alleged would assist in his claims.  It 
has obtained the veteran's VA outpatient treatment reports 
and private medical records.  The veteran has not alleged 
that there are any additional medical records related to his 
service-connected disabilities that VA has not already 
obtained.  

Additionally, the RO has had the veteran undergo several VA 
examinations related to service-connected disabilities of 
herniated nucleus pulposus status post anterior cervical 
discectomy, C4-C5, and right iliac crest autograft.

The Board finds that all facts have been developed to the 
extent possible

IV.  Analysis

I. Herniated nucleus pulposus status post anterior
cervical discectomy, C4-C5

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 60 percent for herniated nucleus 
pulposus status post anterior cervical discectomy, C4-C5.  
The evidence establishes that the veteran has no more than 
pronounced intervertebral disc syndrome.  He complains of 
persistent numbness and tingling and characteristic pain in 
his cervical spine.  Although the veteran claims he has 
constant muscle spasm, no medical professional has 
substantiated such allegation.  When examined in July 1999, 
the examiner made a specific finding that the veteran had no 
spasm or weakness with range of motion of the cervical spine.  
The veteran's limitation of motion of the cervical spine is 
severe.  Neurological findings appropriate to the site of the 
diseased disc have been inconsistent.  Electromyography and 
nerve conduction studies of the upper extremities were normal 
when done in 1997.  He has been shown to have 5+/5+ motor 
strength in the upper extremities, but some measurements of 
the left upper extremity have been reported to be smaller 
than those on right.  Regardless, the veteran's service-
connected herniated nucleus pulposus status post anterior 
cervical discectomy, C4-C5, is no more than 60 percent 
disabling.

The Board must now consider whether an evaluation in excess 
of 60 percent is warranted.  The Board must note that it is 
aware that the veteran has undergone fusion of several 
vertebra in his cervical spine, which could constitute 
ankylosis of the cervical spine.  However, even if the Board 
considers the Diagnostic Code that contemplates ankylosis of 
the cervical spine, the highest evaluation under that 
Diagnostic Code is 50 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2000).  Therefore, an evaluation in 
excess of veteran's current 60 percent evaluation exceeds 
would not be available under this Diagnostic Code.  See id.  
Additionally, consideration of Diagnostic Codes 5285 and 5286 
is not appropriate, as the veteran's service-connected 
disability is not a result of a fracture to the vertebra of 
the cervical spine nor is the veteran's cervical spine in a 
state of complete bony fixation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286 (2000).

In making the determination that the veteran's herniated 
nucleus pulposus status post anterior cervical discectomy, 
C4-C5, the Board has specifically considered the guidance of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
analysis in DeLuca does not assist the veteran, as he is at 
the highest evaluation under Diagnostic Code 5293, and an 
evaluation in excess of 60 percent is not available for 
limitation of motion of the cervical spine.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that because the RO adjudicated the claim of 
whether a separate evaluation was warranted for the scar on 
the veteran's cervical spine and the veteran did not appeal 
the RO's denial of such, the Board need not address this 
issue in the decision.

The veteran is competent to report his symptoms.  To the 
extent that he has described that his service-connected 
herniated nucleus pulposus status post anterior cervical 
discectomy, C4-C5, was worse than the 60 percent evaluation 
assigned, the medical findings do not support a finding that 
an evaluation in excess of 60 percent is warranted.  When 
examined in June 1997, the examiner noted that there was 
evidence of symptom magnification.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Even accepting the veteran's statements as true, 
an evaluation in excess of 60 percent is not warranted.  To 
this extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

II.  Right iliac crest autograft

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for right iliac 
crest autograft.  The Board notes that the scar was created 
during the September 1997 surgery that the veteran underwent 
for the service-connected herniated nucleus pulposus status 
post anterior cervical discectomy, C4-C5.  When the Hearing 
Officer granted the 10 percent evaluation, he gave the 
veteran the effective date of September 30, 1997,the date the 
surgical procedure was performed.  There is no evidence which 
would establish that an evaluation in excess of 10 percent is 
warranted.  At the June 1999 RO hearing, the veteran stated 
he had pain and tenderness on the autograft.  When examined 
that same month, the examiner stated that the three-inch scar 
was painful on palpation.  This would support the Hearing 
Officer's grant of the 10 percent evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (a scar which is tender and 
painful on objective demonstration warrants a 10 percent 
evaluation).

The Board must now consider whether an initial evaluation in 
excess of 10 percent is warranted.  Under Diagnostic Codes of 
7803 and 7804, the veteran is at the maximum evaluation and 
thus an evaluation in excess of 10 percent is not available 
under those Diagnostic Codes.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Under Diagnostic Code 7805, it 
states to rate the scar based upon the limitation of function 
of the part affected.  Neither the veteran nor any medical 
professional has stated that the veteran's scar from the 
iliac crest has limited the function of that area.  The 
veteran has simply stated that the scar is tender and 
painful, which is contemplated by the current 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 7804.

The veteran's scar has been described as well healed without 
significant elevation or depression.  Therefore, the Board 
finds there is no basis to grant an initial evaluation in 
excess of 10 percent.  Additionally, due to the Board's 
denial of an increased evaluation, there is no basis to 
assign staged evaluations for this disability during the 
appeal period.

The veteran is competent to report his symptoms.  To the 
extent that he has described that his service-connected right 
iliac crest autograft is tender and painful and warranted a 
higher evaluation than the noncompensable evaluation 
assigned, he was correct, and the Hearing Officer granted a 
10 percent evaluation, effective September 30, 1997.  To the 
extent that the veteran has implied that the service-
connected disability warrants an initial evaluation in excess 
of 10 percent, the medical findings do not support a finding 
of such.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  Even accepting the 
veteran's statements as true, an initial evaluation in excess 
of 10 percent is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

III.  Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
herniated nucleus pulposus status post anterior cervical 
discectomy, C4-C5,  and right iliac crest autograft warrant 
extraschedular evaluations.  However, the clinical 
presentation of the veteran's service-connected disability is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See id.  He 
has had a 60 percent evaluation since he was discharge from 
service, which contemplates pronounced intervertebral disc 
syndrome.  As stated above, the Board finds that neither an 
evaluation in excess of 60 percent for the service-connected 
herniated nucleus pulposus status post anterior cervical 
discectomy, C4-C5, nor an evaluation in excess of 10 percent 
for the service-connected right iliac crest autograft are 
warranted.  The record, moreover, does not reflect frequent 
periods of hospitalization due to either of these 
disabilities or that they interfere with employment to a 
greater degree that that contemplated by the regular 
schedular standards, which are based on average impairment of 
employment.  

The Board is aware that the May 1999 letter from the acting 
Chief of the VA Medical Administration Service stated that 
the veteran was unable to work; however, she attributed it to 
both the service-connected herniated nucleus pulposus status 
post anterior cervical discectomy, C4-C5, and the service-
connected neurogenic bladder.  Also, the Board notes that the 
veteran has been granted a TDIU as of July 10, 1998.

The Board finds, accordingly, that the criteria for 
submission for assignment of extraschedular evaluations 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disabilities of herniated nucleus pulposus 
status post anterior cervical discectomy, C4-C5, and right 
iliac crest autograft.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to an evaluation in excess of 60 percent for 
herniated nucleus pulposus status post anterior cervical 
discectomy, C4-C5, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right iliac crest autograft is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

